—In an action, inter alia, for dissolution of a partnership, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), entered July 25, 1991, as (1) denied his motion for leave to serve an amended answer which added a counterclaim, and (2) appointed a receiver for the partnership property.
Ordered that the order is affirmed insofar appealed from, with costs.
The determination of whether to grant or deny a motion for leave to serve an amended pleading is a matter resting within the sound discretion of the trial court and will not lightly be set aside (see, Garza v VICO Utils., 150 AD2d 520). The court did not improvidently exercise its discretion in denying the defendant’s motion for leave to serve an amended answer. Review of the record demonstrates that the proposed counterclaim does not have merit. Accordingly, it was not error for the court to deny the defendant’s request (see, Mathiesen v Mead, 168 AD2d 736).
The defendant’s remaining contention is without merit (see, CPLR 5106). Thompson, J. P., Balletta, O’Brien and Santucci, JJ., concur.